Citation Nr: 9925631	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963, from May 1966 to May 1969, and from March 1970 
to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claims for compensable disability evaluations for 
both a psychophysiologic disorder and lumbosacral strain.  
The Board notes that the foregoing issues have been before 
the Board on two earlier occasions.  Specifically, in March 
1996, the Board remanded the foregoing issues for evidentiary 
development.  Thereafter, in May 1993, the RO granted the 
veteran a 10 percent evaluation for his service-connected 
psychophysiologic disorder.  Subsequently, by an October 1997 
decision, the Board granted a 30 percent evaluation for the 
service-connected psychophysiologic disorder.  Accordingly, 
this issue is no longer in appellant status.  However, the 
Board also remanded the issue of a compensable rating for 
lumbosacral strain for additional evidentiary development.  
Therefore, the only remaining issue on appeal is as it 
appears on the first page of this decision--entitlement to a 
compensable evaluation for lumbosacral strain.


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
manifested by objective reports of characteristic pain on 
motion and slight limitation of motion.


CONCLUSION OF LAW

A rating of 10 percent for the veteran's lumbosacral strain 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected lumbosacral strain is manifested by 
increased adverse symptomatology, including pain and 
decreased range of motion that interfere with his ability to 
function.  It is also requested that the veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).

A review of the veteran's service medical records reveals his 
complaints of low back pain beginning in May 1961.  However, 
x-rays at that time revealed no significant abnormalities.  
Thereafter, the service medical records show complaints 
and/or treatment for low back pain in April 1967.  However, 
once again, x-rays were normal except for the absence of 
normal lordotic curvature.  The x-ray report also noted "(? 
spasm)."  A February 1973 separation examination report 
shows that the veteran had recurrent back pain. 

The Board notes that the record on appeal also contains VA 
treatment records dating back to October 1969 and private 
treatment records dating back to April 1990.  Specifically, 
the Board notes that an April 1973 lumbar spine x-ray showed 
that there was straightening of the normal curve which may 
have been the result of muscle spasm and that no other 
significant osseous or joint abnormality was seen.  An April 
1976 lumbosacral spine x-ray was normal.  An August 1986 
lumbar spine x-ray revealed mild degenerative changes.  An 
April 1990 lumbar spine computerized tomography (CT) revealed 
prominent posterior left-sided osteophyte at L3-L4 causing 
lateral neural foramen narrowing.  In addition, a May 1991 
lumbosacral spine x-ray revealed minimal degenerative 
changes.  Furthermore, a July 1992 magnetic resonance imaging 
evaluation (MRI) revealed a small central disc protrusion or 
herniation at L1-L2 and L5-S1.

Additionally, VA treatment records show the veteran's 
complaints, diagnoses, and/or treatment for low back pain.  
See VA treatment records dated in March 1976, April 1976, May 
1976, and December 1998.

In addition, private treatment records, dated from May 1992 
to January 1998, show the veteran's complaints, diagnoses, 
and/or treatment following a work related low back injury in 
April 1992.  See private treatment records dated in May 1992, 
June 1992, September 1992, April 1993, July 1993, August 
1993, July 1996, November 1996, and January 1998.

Specifically, the May and June 1992 treatment records show 
the veteran complaints of low back pain with bending as well 
as a tingling sensation over the left thigh.  April 1992 back 
x-rays were said to reveal osteophytes at L3-L4 and L4-L5.  
However, neurological examination was normal.  The diagnosis 
was back sprain.  It was also opined that the veteran had the 
beginnings of degenerative disc disease.  A September 1992 
record from David M. McGee, M.D., shows that, on examination, 
the lumbar spine did not have tenderness to palpation, the 
sciatic notch was not tender, and no saddle hypesthesia was 
seen.  A lumbar spine MRI was said to reveal degenerative 
disc disease at L1-L2 and L2-L3 and some disc protrusion and 
bulging at L1-L2.  The impression was that the veteran had a 
lumbar strain superimposed on already present degenerative 
bulging discs at L1-L2.  An April 1993 letter and notes from 
Mark R. Kresse, P.T., reported that the veteran was having 
difficulty performing his home exercise program due to pain, 
had been given light duty at work (had a 25-pound weight 
restriction imposed on his lifting), and, given the nature of 
his job, should expect to experience some discomfort whenever 
he had to do some lifting.  However, it was also opined that 
the veteran was capable of performing his job.  An August 
1993 letter and work tolerance evaluation (based on three 
examinations held in July 1993 and August 1993) from Donna L. 
Skelly, P.T., showed the veteran complained of chronic low 
back pain with occasional radiation into the buttock and knee 
and chronic numbness/tingling of the left thigh.  It was also 
reported that the foregoing problems were aggravated by the 
bending he had to do at work.  On examination, he had 
decreased lumbar lordosis and decreased forward and backward 
bending.  Additionally, there was tenderness over parts of 
the lumbar spine.  Moreover, strength and sensation were 
decreased in the left thigh.  The July 1996 letter from Mark 
D. Suprock, M.D., reported that range of motion studies 
revealed that the back could forward flex to approximately 50 
to 60 degrees with some minimal discomfort and rotation was 
unremarkable.  Straight leg raising was negative.  Reverse 
straight leg raising was positive with left side and buttock 
pain.  Earlier back x-rays and MRI's were also reviewed.  The 
impression was herniated discs at L1-L2 and L5-S1 due to an 
April 1992 work injury.  A November 1996 statement from a 
physician employed by the veteran's employer shows that the 
veteran was partially disabled and had restrictions on the 
weight he could lift and the time he could walk/stand.  
Lastly, a January 1998 letter from W. Keith Parrish, D.C., 
shows that the veteran was still experiencing adverse 
symptomatology from his April 1992 work injury, including 
chronic back pain and intermittent left leg pain. 

The veteran and his daughter appeared at a personal hearing 
before the RO in August 1992.  They testified that the 
veteran had a constant "pressure" in his low back and that 
he occasionally experienced numbing in his hip and left leg.  
In addition, he had periodic back flare-ups (approximately 
one a month or one every other month) that incapacitated him 
for approximately two to three days.  Moreover, it was 
reported that his back discomfort limited his ability to work 
because he could not lift more than 30 pounds, and limited 
the work he could perform around his house and yard.  
Additionally, it was reported that the veteran's 
chiropractor, which he had been seeing for two years, 
diagnosed him with a bone spur and arthritis.  It was also 
reported that, while he did not take medication for his back 
problem, he occasionally applied heat and attended some type 
of physical therapy. 

The record on appeal shows the veteran appeared for numerous 
VA examinations since his separation from military service 
with the most recent dated in October 1996 and December 1998.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) (where 
entitlement to compensation has already been established, and 
an increase in a disability rating is at issue, it is the 
present level of disability which is of primary concern.).

At the veteran's October 1996 VA examination, he reported 
that he originally injured his low back while in military 
service 1960.  Specifically, while carrying ammunition 
weighing approximately 200 pounds, he slipped and fell, 
injuring his low back.  At the 1996 examination, he 
complained of low back pain that occasionally radiated into 
his left hip and thigh, and was aggravated by bending and 
weather changes.  He also experienced occasional numbness in 
the left hip and thigh.  On examination, the veteran stood 
straight and had some loss of the normal lordotic curve.  
Moreover, there was slight discomfort on palpation of the 
lower lumbar spine.  However, there was no paravertebral 
tenderness or muscle spasm.  Range of motion was flexion to 
90 degrees, extension to 10 degrees, and left and right 
lateral bending to 30 degrees.  The examiner opined that 
there was no gross discomfort on motion.  Straight leg 
raising was negative bilaterally.  Moreover, it was opined 
that there was no loss of motion or power to the lower 
extremities.  The diagnosis was chronic lumbar strain.

A November 1996 VA lumbar spine CT revealed hypertrophic 
marginal osteophyte formation posteriorly and 
posterolaterally to the left at L3-L4.  At L4-L5 there was 
some marginal hypertrophic osteophyte formation in the area 
of the intervertebral foramina bilaterally and possibly 
minimal posterolateral right-sided disc protrusion at that 
level.  At L5-S1 there was mild generalized bulging of the 
annulus fibrosis without focal protrusion.  There was mild 
facet hypertrophy throughout.  The impression was osteophyte 
formation with small extradural defects noted at L3-L4 and 
L4-L5 and possible very minimal focal disc protrusion at L4-
L5.

At the veteran's December 1998 VA examination, he reported 
the history of his in-service back injury as already noted.  
Additionally, he reported that, when he fell, the ammunition 
he was carrying struck him on the back.  He complained of 
having occasional low back pain since that injury.  He 
reported that, while he did not take medication for his back, 
he did see a chiropractor.  On examination, he was fully 
ambulatory, did not appear in distress, sat comfortably in 
the interviewing chair, was able to rise without difficulty 
to a standing position, and could stand straight.  However, 
there was flattening of the normal lordotic curve and some 
tenderness over the mid-lumbar spine area.  Yet, there was 
neither paravertebral tenderness nor muscle spasm.  Range of 
motion of the back was flexion to 70 degrees, extension to 20 
degrees, and lateral bending to 20 degrees.  Straight leg 
raising was negative bilaterally.  The examiner opined that 
there was no loss of motion or muscle power.  Lumbosacral 
spine x-rays revealed degenerative changes at L1-L2 and L2-
L3.  The examiner also opined that motion was somewhat 
limited due to the claimant's overall physical size and that 
the causation of the veteran's present condition was more 
attributable to his present physical shape, and normal wear 
and tear, than it would be from the history as outlined 
above.  The diagnosis was chronic lumbar strain.

Historically, the veteran's service-connected back disability 
has been characterized as lumbosacral strain and evaluated 
under Diagnostic Code 5295 (lumbosacral strain).  See RO 
decisions entered in May 1973 and November 1997.  Therefore, 
the veteran will only be entitled to a higher evaluation 
under Diagnostic Codes used to rate the back if he has 
lumbosacral strain with characteristic pain on motion (10 
percent evaluation under Diagnostic Code 5295), or 
lumbosacral strain with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position (20 percent evaluation under Diagnostic 
Code 5295), or listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent evaluation 
under Diagnostic Code 5295); or slight limitation in the 
range of motion of the lumbar spine (10 percent evaluation 
under Diagnostic Code 5292), or moderate limitation in the 
range of motion of the lumbar spine (20 percent evaluation 
under Diagnostic Code 5292), or severe limitation in the 
range of motion of the lumbar spine (40 percent evaluation 
under Diagnostic Code 5292).  38 C.F.R. § 4.71a. 

The October 1996 VA examiner observed that backward extension 
was limited to 10 degrees and left and right lateral bending 
to 30 degrees, as well as slight discomfort on palpation of 
the lower lumbar spine.  Additionally, the December 1998 VA 
examiner observed that flexion was limited to 70 degrees, 
extension was limited to 20 degrees, and lateral bending was 
limited to 20 degrees, as well as some tenderness over the 
mid-lumbar spine area.  Similarly, the August 1993 work 
tolerance evaluation showed both decreased forward and 
backward bending, as well as tenderness over parts of the 
lumbar spine.  Furthermore, the July 1996 letter shows that 
forward flexion was limited to approximately 50 to 60 
degrees.  Therefore, the Board finds that the veteran's 
symptoms suggest difficulties that more nearly approximate 
the criteria for an increased (10 percent) rating.  38 C.F.R. 
§ 4.7 (1998).  In other words, there is lumbosacral strain 
with characteristic pain on motion.  Diagnostic Code 5295.  A 
higher rating is therefore warranted, but no more than 10 
percent.

Whether evaluating the veteran's disability under Diagnostic 
Code 5295 or 5292, a greater rating is not warranted.  The 
record on appeal does not show that the veteran experiences 
lumbosacral strain with muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position.  Specifically, the private treatment 
records, dated from May 1992 to January 1998, were negative 
for reports of muscle spasms.  Moreover, the October 1996 VA 
examiner reported that the veteran did not experience 
paravertebral tenderness, muscle spasm, gross discomfort on 
motion, or loss of motion or power.  Similarly, the December 
1998 VA examiner reported no paravertebral tenderness, muscle 
spasm, or loss of motion or muscle power.  

Arthritis and irregularities of certain joint spaces have 
been shown, but the veteran has not lost lateral motion and 
there has been no indication that that there was ever any 
abnormal mobility on forced motion.  Diagnostic Code 5295.  
Although it might be argued that any one of the listed 
problems for a 40 percent rating would qualify a claimant for 
such a rating, the Board finds that the language of the 
regulation is significant.  While the list of problems for a 
40 percent rating under Diagnostic Code 5295 appears to be 
listed in the disjunctive, reading the regulation this way 
would render meaningless the last phrase of the criteria for 
this rating:  "or some of the above with abnormal mobility 
on forced motion."  In other words, use of the language, 
"or some of the above," indicates that any one of the 
listed problems alone would not suffice for a 40 percent 
rating.  Consequently, as noted above, the Board concludes 
that arthritis or joint space irregularity alone is not 
enough to award an increased rating, unless the arthritic 
pain is compensable under Diagnostic Code 5003 on account of 
the low back being a group of minor joints affected by 
limitation of motion.  However, as noted below, limitation of 
motion is contemplated by the 10 percent rating awarded by 
the Board's decision above, and therefore arthritis causing 
limitation of motion may not be rated separately.  38 C.F.R. 
§ 4.14.  

As for Diagnostic Code 5292, even though the veteran has 
periodic pain, primarily with bending, consideration of 
§§ 4.40, 4.45 does not lead the Board to conclude that the 
functional losses he experiences equate to more than slight 
limitation of motion of the low back.  Specifically, while 
the July 1996 letter from Dr. Suprock, shows that range of 
motion studies revealed forward flexion limited to 
approximately 50 to 60 degrees, both of the most recent VA 
examiners have indicated that the veteran does not experience 
any loss in range of motion due to his service-connected 
lumbosacral strain.  Rather, there was no gross discomfort on 
motion.  Similarly, the December 1998 VA examiner opined that 
the veteran was fully ambulatory, did not appear in distress, 
sat comfortably in the interviewing chair, was able to rise 
without difficulty to a standing position, and could stand 
straight.  Given the award of 10 percent under Diagnostic 
Code 5295 for characteristic pain on motion, the Board 
concludes that recent clinical findings do not suggest 
functional impairment beyond that already contemplated by 
such a rating.  Additionally, since Diagnostic Code 5295 
directly contemplates limitation of motion, a separate rating 
under Diagnostic Code 5292 may not be assigned.  § 4.14.  

The Board, in reaching the conclusions above, has considered 
the veteran's and his daughter's arguments as set forth in 
testimony at his personal hearing as well as written 
statements to the RO.  However, while a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, the veteran and his daughter's belief 
as to its current severity is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which neither the veteran nor his 
daughter have been shown to possess, must provide evidence 
regarding medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 1 Vet. App.  
466 (1991).  Accordingly, the Board finds that the objective 
evidence of record does not warrant the assignment of a 
rating higher than 10 percent.  


ORDER

A 10 percent rating for service-connected lumbosacral strain 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

